

EXHIBIT 10.4




NONQUALIFIED STOCK OPTION AGREEMENT


ANALYSTS INTERNATIONAL CORPORATION
2000 NONQUALIFIED STOCK OPTION PLAN




THIS AGREEMENT, made effective as of this 1st day of November, 2007, by and
between Analysts International Corporation, a Minnesota corporation (the
“Company”), and Elmer Baldwin (“Optionee”).


W I T N E S S E T H:


WHEREAS, Optionee on the date hereof is a key employee or officer of the Company
or its Affiliate; and


WHEREAS, the Administrator has authorized the grant of a nonqualified stock
option to Optionee;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.           Grant of Option.  The Company hereby grants to Optionee on the date
set forth above (the “Date of Grant”), the right and option (the “Option”) to
purchase all or portions of an aggregate of one-hundred fifty-seven thousand
157,000 shares of Common Stock (the “Stock”) at a per share price of $1.65 on
the terms and conditions set forth herein, and subject to adjustment pursuant to
Section 11 of the Plan.  This Option is a nonqualified stock option and will not
be treated as an incentive stock option, as defined under Section 422, or any
successor provision, of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder.


2.           Duration and Exercisability.


a.           General.  The term during which this Option may be exercised shall
terminate on November 1, 2017, except as otherwise provided in Paragraphs 2(b)
through 2(d) below.  This Option shall become exercisable according to the
following schedule:





 
Cumulative Percentage
Vesting Date
Of Shares        
   
Date of Grant
25%
First Anniversary of Date of Grant
50%
Second Anniversary of Date of Grant
75%
Third Anniversary of Date of Grant
100%





1

--------------------------------------------------------------------------------


In the event of a Change of Control (as defined in Exhibit A to Optionee’s
employment agreement) on or after May 1, 2009, the Option shall vest immediately
and be fully exercisable
Once the Option becomes fully exercisable, Optionee may continue to exercise
this Option under the terms and conditions of this Agreement until the
termination of the Option as provided herein.  If Optionee does not purchase
upon an exercise of this Option the full number of shares which Optionee is then
entitled to purchase, Optionee may purchase upon any subsequent exercise prior
to this Option’s termination such previously unpurchased shares in addition to
those Optionee is otherwise entitled to purchase.


b.           Termination of Employment (Other Than Disability or Death).  If
Optionee ceases to be an employee of the Company or an Affiliate for any reason
other than disability or death, this Option shall completely terminate on the
earlier of (i) the close of business on the three-month anniversary date of the
termination of such employment, and (ii) the expiration date of this Option
stated in Paragraph 2(a) above.  In such period following such termination, this
Option shall be exercisable only to the extent the Option was exercisable on the
vesting date immediately preceding the date on which Optionee’s employment with
the Company or Affiliate has terminated, but had not previously been
exercised.  To the extent this Option was not exercisable upon the termination
of such employment, or if Optionee does not exercise the Option within the time
specified in this Paragraph 2(b), all rights of Optionee under this Option shall
be forfeited.


c.           Disability.  If Optionee ceases to be an employee of the Company or
an Affiliate because of disability (as defined in Code Section 22(e), or any
successor provision), this Option shall completely terminate on the earlier of
(i) the close of business on the twelve-month anniversary date of the
termination of such employment, and (ii) the expiration date of this Option
stated in Paragraph 2(a) above.  In such period following such termination, this
Option shall be exercisable only to the extent the Option was exercisable on the
vesting date immediately preceding the date on which all of Optionee’s
employment with the Company or Affiliate have terminated, but had not previously
been exercised.  To the extent this Option was not exercisable upon the
termination of such relationship, or if Optionee does not exercise the Option
within the time specified in this Paragraph 2(c), all rights of Optionee under
this Option shall be forfeited.


d.           Death.  In the event of Optionee’s death, this Option shall
terminate on the earlier of (i) the close of business on the twelve-month
anniversary date of the date of Optionee’s death, and (ii) the expiration date
of this Option stated in Paragraph 2(a) above.  In such period following
Optionee’s death, this Option may be exercised by the person or persons to whom
Optionee’s rights under this Option shall have passed by Optionee’s will or by
the laws of descent and distribution only to the extent the Option was
exercisable on the vesting date immediately preceding the date of Optionee’s
death, but had not previously been exercised.  To the extent this Option was not
exercisable upon the date of Optionee’s death, or if such person or persons fail
to exercise this Option within the time specified in this Paragraph 2(d), all
rights under this Option shall be forfeited.


3.           Manner of Exercise.


a.           General.  The Option may be exercised only by Optionee (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the option period written notice of
exercise to the Company at its principal office.  The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the option price for all shares designated in
the notice.  The exercise of the Option shall be deemed effective upon receipt
of such notice by the Company and upon payment that complies with the terms of
the Plan and this Agreement.  The Option may be exercised with respect to any
number or all of the shares as to which it can then be exercised and, if
partially exercised, may be exercised as to the unexercised shares any number of
times during the option period as provided herein.


2

--------------------------------------------------------------------------------


b.           Form of Payment.  Subject to the approval of the Administrator,
payment of the option price by Optionee shall be in the form of cash, personal
check, certified check or previously acquired shares of Stock of the Company, or
any combination thereof.  Any Stock so tendered as part of such payment shall be
valued at its Fair Market Value as provided in the Plan.  For purposes of this
Agreement, “previously-owned shares” means shares of Stock which the Optionee
has owned for at least six (6) months prior to the exercise of the stock option,
or for such other period of time as may be required by generally accepted
accounting principles.


c.           Stock Transfer Records.  As soon as practicable after the effective
exercise of all or any part of the Option, Optionee shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Optionee one or more duly issued stock certificates
evidencing such ownership.  All requisite original issue or transfer documentary
stamp taxes shall be paid by the Company.


4.           Miscellaneous.


a.           Rights as Shareholder.  This Agreement shall not confer on Optionee
any right with respect to the continuance of any relationship with the Company
or any of its Affiliates,  nor will it interfere in any way with the right of
the Company to terminate any such relationship.  Optionee shall have no rights
as a shareholder with respect to shares subject to this Option until such shares
have been issued to Optionee upon exercise of this Option.  No adjustment shall
be made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 11 of
the Plan.


b.           Securities Law Compliance.  The exercise of all or any parts of
this Option shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Stock pursuant to such
exercise will not violate any state or federal securities or other
laws.  Optionee may be required by the Company, as a condition of the
effectiveness of any exercise of this Option, to agree in writing that all Stock
to be acquired pursuant to such exercise shall be held, until such time that
such Stock is registered and freely tradable under applicable state and federal
securities laws, for Optionee’s own account without a view to any further
distribution thereof and that such shares will be not transferred or disposed of
except in compliance with applicable state and federal securities laws.


3

--------------------------------------------------------------------------------


c.           Mergers, Recapitalizations, Stock Splits, Etc.  Pursuant and
subject to Section 11 of the Plan, certain changes in the number or character of
the Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Optionee’s rights with
respect to any unexercised portion of the Option (i.e., Optionee shall have such
“anti-dilution” rights under the Option with respect to such events, but shall
not have “preemptive” rights).


d.           Shares Reserved.  The Company shall at all times during the option
period reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.


e.           Withholding Taxes.  In order to permit the Company to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure that, if necessary, all
applicable federal or state payroll, income or other taxes are withheld from any
amounts payable by the Company to Optionee.  If the Company is unable to
withhold such federal and state taxes, for whatever reason, Optionee hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law.


Subject to such rules as the Administrator may adopt, the Administrator may, in
its sole discretion, permit a Optionee to satisfy such withholding tax
obligations, in whole or in part (i) by delivering shares of Stock of having an
equivalent fair market value, or (ii) by electing to have the Company withhold
shares of Stock otherwise issuable to Optionee having a Fair Market Value equal
to the minimum required tax withholding, based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from the option.  In no
event may the Company or Affiliate withhold shares having a Fair Market Value in
excess of such statutory minimum required tax withholding.  Optionee’s election
to have shares withheld for purposes of such withholding tax obligations shall
be made on or before the date that triggers such obligations or, if later, the
date that the amount of tax to be withheld is determined under applicable tax
law.  Optionee’s election shall be approved by the Administrator and otherwise
comply with such rules as the Administrator may adopt to assure compliance with
Rule 16b-3 or any successor provision, as then in effect, of the General Rules
and Regulations under the Securities and Exchange Act of 1934, if applicable.


f.           Nontransferability.  During the lifetime of Optionee, the accrued
Option shall be exercisable only by Optionee or by the Optionee’s guardian or
other legal representative, and shall not be assignable or transferable by
Optionee, in whole or in part, other than by will or by the laws of descent and
distribution.


g.           2000 Stock Option Plan.  The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Optionee and is hereby incorporated into this Agreement.  This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement.  The Plan governs this Option and, in the event of any questions as
to the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.


4

--------------------------------------------------------------------------------


h.           Lockup Period Limitation.  Optionee agrees that in the event the
Company advises Optionee that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seek to impose restrictions under which certain shareholders
may not sell or contract to sell or grant any option to buy or otherwise dispose
of part or all of their stock purchase rights of the underlying Common Stock,
Optionee hereby agrees that for a period not to exceed 180 days from the
prospectus, Optionee will not sell or contract to sell or grant an option to buy
or otherwise dispose of this option or any of the underlying shares of Stock
without the prior written consent of the underwriter(s) or its
representative(s).


i.           Blue Sky Limitation.  Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state securities or Blue Sky law limitations with respect thereto, the
Administrator shall have the right (i) to accelerate the exercisability of this
Option and the date on which this Option must be exercised, provided that the
Company gives Optionee 15 days’ prior written notice of such acceleration, and
(ii) to cancel any portion of this Option or any other option granted to
Optionee pursuant to the Plan which is not exercised prior to or
contemporaneously with such public offering.  Notice shall be deemed given when
delivered personally or when deposited in the United States mail, first class
postage prepaid and addressed to Optionee at the address of Optionee on file
with the Company.


j.           Accounting Compliance.  Optionee agrees that, if a merger,
reorganization, liquidation or other “transaction” as defined in Section 11 of
the Plan is treated as a “pooling of interests” under generally accepted
accounting principles and Optionee is an “affiliate” of the Company or any
Subsidiary (as defined in applicable legal and accounting principles) at the
time of such transaction, Optionee will comply with all requirements of Rule 145
of the Securities Act of 1933, as amended, and the requirements of such other
legal or accounting principles, and will execute any documents necessary to
ensure such compliance.


k.           Stock Legend.  The Administrator may require that the certificates
for any shares of Common Stock purchased by Optionee (or, in the case of death,
Optionee’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(h) through 4(k) of this
Agreement.


l.           Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Optionee and any
successor or successors of Optionee permitted by Paragraph 2 or Paragraph 4(f)
above.


5

--------------------------------------------------------------------------------


m.           Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least 10
years.  If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such dispute.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable  attorneys’ fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.





 
ANALYSTS INTERNATIONAL CORPORATION
       
By
 _______________________________________
Its
 _______________________________________      
 _______________________________________  
Optionee






6

--------------------------------------------------------------------------------


